172 Wis. 2d 638 (1993)
493 N.W.2d 375
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST David JENNINGS, III, Attorney at Law.
No. 92-3208-D.
Supreme Court of Wisconsin.
Filed January 12, 1993.

ORDER
On December 17, 1992 the Board of Attorneys Professional Responsibility filed its report recommending that the court grant the petition of Attorney David Jennings, III, for the revocation of his license by consent as discipline for professional misconduct. In that petition, Attorney Jennings stated that he cannot successfully defend against allegations of professional misconduct under investigation by the Board concerning his unauthorized distributions of approximately $550,000 from bank accounts of two companies he represented in bankruptcy, most of which he deposited in his personal accounts, including a $200,000 settlement he received on *639 behalf of one of those companies but did not report. Attorney Jennings was admitted to practice law in Wisconsin in 1975 and practiced in Milwaukee.
IT IS ORDERED that the petition of Attorney David Jennings, III for the revocation of his license by consent as discipline for professional misconduct is granted and the license of David Jennings, III to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that David Jennings, III comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
                                           /s/ Marilyn L. Graves
                                          Clerk of Supreme Court